Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 16, 1995, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that her plea of guilty was not knowingly and voluntarily entered because the Supreme Court failed to conduct a sufficient inquiry to determine whether she was aware that she possessed a potential justification defense. Contrary to the defendant’s contention, there is no indication in the record that justification could have been a viable defense. Thus, the Supreme Court was not required to make a further inquiry (see, People v Lopez, 71 NY2d 662, 668; People v Brewley, 211 AD2d 805; People v Carter, 187 AD2d 666; People v Rivera, 180 AD2d 767).
Because the defendant pleaded guilty with the understanding that she would receive the sentence actually imposed, she now has no basis to complain that the sentence was excessive (see, People v Williams, 189 AD2d 910; People v Kazepis, 101 AD2d 816).
The defendant’s remaining contention is without merit.
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.